DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5-6, and 8-12 are objected to because of the following informalities:
Claim 1 recites “the at least one” in lines 12-13 wherein it seems to be incomplete and should be revised to read “the at least one groove”.
Claim 5 recites “the angular sector” in lines 1-2 wherein for consistency and antecedent basis purposes should be revised to “the at least two angular sectors”.  Further, claim 5 recites “an alternation of facet(s) and angular sector(s)” in lines 3-4 wherein it does not account for the new limitation added for claim 16 and should be revised to read “an alternation of the at least two facets and the at least two angular sectors”. 
Claim 6 recites “at least the at least one groove” in line 2 wherein “at least” seems to be a typo and the claim should be revised to have it removed. 
Claim 8 recites “the at least one angular sector” in lines 1-2 wherein the new limitation added to claim 1 result in the angular sector being further limited to “at least two angular sectors” present on the brush and should be revised to reflect such in claim 8. 
Claim 9 recites “the at least one” in line 2 wherein it seems to be incomplete and should be revised to read “the at least one groove”.
Claim 10 recites “the at least one facet” in line 1 wherein the new limitation added to claim 1 result in the facet being further limited to “at least two facets” present on the brush and should be revised to reflect such in claim 10. 
Claim 11 recites “the at least one facet” in lines 1-2 wherein the new limitation added to claim 1 result in the facet being further limited to “at least two facets” present on the brush and should be revised to reflect such in claim 11. 
Claim 12 recites “at least one facet and at least one angular sector” in lines 3-4 need revised to “the at least two facets and the at least two angular sectors” to account for the facet and angular sector being claimed in claim 1 with the inclusion of the new limitation added to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1, 4, 6-7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 4, 6-7, and 16-17 recite the broad recitation “at least one facet” and “at least one angular sector”, and the claim also recites “at least two facets” and “at least two angular sectors” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It should be noted that dependent claims should be reviewed and revised as it has been affected by the new limitation added to the respective claims they depend on (claims 2-4, and 6-15 are dependent on independent claim 1 and claim 5 is dependent on independent claim 16) resulting in repeated limitations being claimed and/or limitation that do not make sense do to the combination. 
Claim 1 recites in lines 19-20, “wherein the brush comprises two facets and at least two angular sectors, each angular sector comprising one or two grooves”. It is unclear if applicant is further limiting the at least one facet and at least one angular sector claimed earlier stating there are at least two facets and at least two angular sectors OR if applicant intends to have the brush be limited to having at least three facets and at least three angular sectors. Based on the interview summary, it is best understood that applicant intends to further limit the at least one facet and at least one angular sector to being at least two facets and at least two angular sectors, resulting in the brush having at least two of each. 
Claim 4 recites “at least one facet comprises at least two facets” in lines 1-2 wherein it is found that the claim is affected by the new limitation added to claim 1 in lines 19-20 and should be revised to reflect such. For examination purposes, it will be rejected as if the new limitation added to claim 1 was not present. 
Claim 6 recites “the at least one angular sector comprises at least the at least one groove” in lines 1-2 wherein it is found that the claim is affected by the new limitation added to claim 1 in lines 19-20 and should be revised to reflect such. For examination purposes, it will be rejected as if the new limitation added to claim 1 was not present. 
Claim 7 recites “the at least one facet and the at least one groove comprises “at least one facet and the at least one groove comprises a single facet between two consecutive grooves” in lines 1-3 in lines 1-2 wherein it is found that the claim is affected by the new limitation added to claim 1 in lines 19-20 and should be revised to reflect such. For examination purposes, it will be rejected as if the new limitation added to claim 1 was not present. 
Claim 16 recites in lines 19-20, “wherein the brush comprises two facets and at least two angular sectors, each angular sector comprising one or two grooves”. It is unclear if applicant is further limiting the at least one facet and at least one angular sector claimed earlier stating there are at least two facets and at least two angular sectors OR if applicant intends to have the brush be limited to having at least three facets and at least three angular sectors. Based on the interview summary, it is best understood that applicant intends to further limit the at least one facet and at least one angular sector to being at least two facets and at least two angular sectors, resulting in the brush having at least two of each. Further, in line 18, it is recited “an alternation of facets and angular sectors” wherein it is unclear if the applicant intends to further limit the facet and angular sector (before the limitation added in lines 19-20) to be at least two or more of each or if they intended for the alternation of facet(s) and angular sector(s) where there can be an alternation of one facet and one angular sector. For examination purposes, it will be interpreted as “an alternation of facet(s) and angular sector(s)”.
Claim 17 recites in lines 19-20, “wherein the brush comprises two facets and at least two angular sectors, each angular sector comprising one or two grooves”. It is unclear if applicant is further limiting the at least one facet and at least one angular sector claimed earlier stating there are at least two facets and at least two angular sectors OR if applicant intends to have the brush be limited to having at least three facets and at least three angular sectors. Based on the interview summary, it is best understood that applicant intends to further limit the at least one facet and at least one angular sector to being at least two facets and at least two angular sectors, resulting in the brush having at least two of each. Further, in line 18, it is recited “an alternation of facets and angular sectors” wherein it is unclear if the applicant intends to further limit the facet and angular sector (before the limitation added in lines 19-20) to be at least two or more of each or if they intended for the alternation of facet(s) and angular sector(s) where there can be an alternation of one facet and one angular sector. For examination purposes, it will be interpreted as “an alternation of facet(s) and angular sector(s)”.
Further in claim 17, the applicant claims “the at least one groove comprises at lest two grooves…, each of the at least two grooves having two outer edges situated on the contour of circular overall shape in section of the at least one angular sector” and further claims “each angular sector comprising one or two grooves”. It is unclear if the applicant is claiming each angular sector has one or two grooves or if there are just at least two grooves on the entire envelope surface. For examination purposes, the limitations are being interpreted as each angular sector having at least one groove and the envelope having two angular sectors, each on having a groove for a total of two grooves around the envelope.   
Claims 2-4, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-4, and 6-15  are rejected under U.S.C. 112(b).
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 16 they depend on is rejected under U.S.C. 112(b). As such, claim 5 is rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	(As Best Understood) Claim(s) 1-8, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kemmerer (US 5595198 A) in view of Gueret (US 20070079845 A1). 
	Re. Claim 1, Kemmerer discloses brush (Fig. 1, label 10) for applying a product to the eyelashes and/or eyebrows (Abstract), comprising: 
a core (Fig. 1-2 and 4, label 12), that extends along a longitudinal axis (Fig. 1), and 
bristles (Fig. 1, labels 18 and 20) that are held by the core in a portion of the core bearing the bristles (Fig. 1-4), 
the bristles (Fig. 1, label 18) having free ends (Fig. 1, label 22) that define an envelope surface (Fig. 3 shows the cut path making the envelope surface; Col. 4, lines 34-41), 
the envelope surface (Fig. 3 and 9 shows the cut path making the envelope surface; Col. 4, lines 34-41) having at least one facet (Annotated Figure A of Fig. 9) and at least one groove (Annotated Figure A of Fig. 9), 
the at least one facet (Annotated Figure A of Fig. 9) extending along at least half the length of the portion of the core bearing the bristles (Fig. 8 and 10 shows that the cut path with contains the facets and grooves to extend more than half the length of the core containing the bristles), 
the at least one groove extending along at least half the length of the portion of the core bearing the bristles (Fig. 8 and 10 shows that the cut path with contains the facets and grooves to extend more than half the length of the core containing the bristles), 
the at least one groove (Annotated Figure A of Fig. 9) being narrower (Annotated Figure A of Fig. 9) than the at least one facet (Annotated Figure A of Fig. 9), and 
the envelope surface (Fig. 3 and 9 shows the cut path making the envelope surface; Col. 4, lines 34-41) being configured such that at least one facet (Annotated Figure A of Fig. 9) and at least one angular sector with a contour of circular overall shape in section (Annotated Figure A of Fig. 9) are successively encountered on moving around the longitudinal axis of the brush (Annotated Figure A of Fig. 9), 
this angular sector (Annotated Figure A of Fig. 9) comprising the at least one groove (Annotated Figure A of Fig. 9, such that the angular sector is arranged on both sides of the groove, i.e. the angular sector is interrupted by the groove), said groove (Annotated Figure A of Fig. 9) having outer edges (Annotated Figure B of Fig. 9) situated on the contour of circular overall shape of the angular sector (Annotated Figure B of Fig. 9), 
the at least one facet (Annotated Figure A of Fig. 9) being made by cutting the envelope surface (Col. 4, lines 34-41), 
wherein the angular sector (Annotated Figure A of Fig. 9) comprises the at least one groove (Annotated Figure A of Fig. 9, such that the angular sector is arranged on both sides of the groove, i.e. the angular sector is interrupted by the groove) and the at least one facet (Annotated Figure A of Fig. 9) are configured such that the envelope surface has, on moving around the longitudinal axis (X) of the core (Annotated Figure A of Fig. 9), 
an alternation of facet(s) (Annotated Figure A of Fig. 9) and angular sector(s) with a contour of circular overall shape in section (Annotated Figure A of Fig. 9), 
all of the angular sector(s) with a contour of circular overall shape in section (Annotated Figure A of Fig. 9) of the brush each comprising at least one groove (Annotated Figure A of Fig. , such that the angular sector is arranged on both sides of the groove, i.e. the angular sector is interrupted by the groove 9)
However, Kemmerer is silent to the brush comprises two facets and at least two angular sectors, each angular sector comprising one or two grooves. Kemmerer does disclose that multiple paths can be cut and the paths denoted in the figures are examples of paths the brush may have in Col. 4, lines 63-67 and Col. 5, lines 1-6). 
Gueret discloses a mascara brush (Fig. 14) in the same field of endeavor comprising a core (Fig. 14, label 102), bristles (Fig. 14, label 103) wherein the bristles free end define an envelope surface (Abstract; Par. [0183]). Further the envelope surface comprises two facets (Annotated Figure C of Fig. 28) extending along at least half the length of the portion of the core (Fig. 34), at least two angular sectors with a contour of circular overall shape in section (Annotated Figure C of Fig. 28) and two grooves, each angular section having one groove (Annotated Figure C of Fig. 28, such that each angular sector is interrupted by the groove) extending along at least half the length of the portion of the core (Fig. 34) to allow for more reservoir for product to be held in for application. 
It would have been obvious to someone skilled in the art before the effective filing date to have modified the configuration of the envelope surface of Kemmerer to have at least two facets, at least two angular sectors with a contour of circular overall shape in section, and at least two grooves as taught by Gueret to allow for more areas for product to be held in the applicator. 

    PNG
    media_image1.png
    579
    638
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    461
    443
    media_image2.png
    Greyscale

Annotated Figure B

    PNG
    media_image3.png
    508
    721
    media_image3.png
    Greyscale

Annotated Figure C
Re. Claim 2, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses the envelope surface has a cylindrical overall shape (Fig. 9-11 shows that the envelop surface would have a cylindrical overall shape). Further, Gueret discloses the envelope surface of applicator brushes can have a cylindrical shape or other shapes to have different wiping characteristics (Par. [0021], Par. [0165]). 
	Re. Claim 3, Kemmerer and Gueret teaches the brush of claim 1 and Gueret further discloses the at least one groove (Annotated Figure C of Fig. 28) comprises at least two grooves (Annotated Figure C of Fig. 28) extending along at least half the length of the portion of the core bearing the bristles (Fig. 34), each of the at least two grooves (Annotated Figure C of Fig. 28) having two outer edges (Annotated Figure C of Fig. 28) situated on the contour of circular overall shape in section of the at least one angular sector (Annotated Figure C of Fig. 28). 
It would have been obvious to someone skilled in the art before the effective filing date to have modified the configuration of the envelope surface of Kemmerer to have at least two facets, at least two angular sectors with a contour of circular overall shape in section, and at least two grooves as taught by Gueret to allow for more areas for product to be held in the applicator. 

	Re. Claim 4, Kemmerer and Gueret teaches the brush of claim 1 and Gueret further discloses the at least one facet comprises at least two facets.
It would have been obvious to someone skilled in the art before the effective filing date to have modified the configuration of the envelope surface of Kemmerer to have at least two facets, at least two angular sectors with a contour of circular overall shape in section, and at least two grooves as taught by Gueret to allow for more areas for product to be held in the applicator. 

	Re. Claim 6, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses the at least one angular sector (Annotated Figure a, fig. 9) comprises the at least one groove (Annotated Figure A of fig. 9, such that that groove interrupts the angular sector) comprising an angular sector with a contour of circular overall shape in section (Annotated Figure A of fig. 9) comprising a single groove (Annotated Figure A of fig. 9).
	Re. Claim 7, Kemmerer and Gueret teaches the brush of claim 1 and Gueret further discloses the at least one facet (Annotated Figure C of Fig. 28) and the at least one groove (Annotated Figure C of Fig. 28) comprises a single facet (Annotated Figure C of Fig. 28) between two consecutive grooves (Annotated Figure C of Fig. 28).
It would have been obvious to someone skilled in the art before the effective filing date to have modified the configuration of the envelope surface of Kemmerer to have at least two facets, at least two angular sectors with a contour of circular overall shape in section, and at least two grooves as taught by Gueret to allow for more areas for product to be held in the applicator. 
	Re. Claim 8, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses the at least one angular sector (Annotated Figure A of fig. 9) comprises at least one angular sectors with a contour of circular overall shape in section (Annotated Figure A of fig. 9) of the brush each comprising at least one groove (Annotated Figure A of fig. 9).
	Re. Claim 10, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses as seen from the longitudinal axis of the core in cross section, the at least one facet extends around the axis over an angular extent of less than 120o (Annotated Figure D of Fig. 9 where it is shown that the angular extent is slightly greater than 90 degrees and as such would be less than 120 degrees).

    PNG
    media_image4.png
    407
    358
    media_image4.png
    Greyscale

Annotated Figure D
Re. Claim 11, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses the at least one facet is flat or convex (Annotated Figure A of Fig. 9).
Re. Claim 12, Kemmerer and Gueret teaches the brush of claim 1 and Gueret further discloses the envelope surface having at least two grooves (Annotated Figure C of Fig. 28), the two grooves extending along at least half the length of the portion of the core bearing the bristles (Fig. 34), the envelope surface configured such that at least one facet (Annotated Figure C of Fig. 28)  and at least one angular sector with a contour of circular overall shape in section (Annotated Figure C of Fig. 28)  are successively encountered on moving around the longitudinal axis (X) of the brush (Annotated Figure C of Fig. 28), this angular sector (Annotated Figure C of Fig. 28)  having at least one of the two grooves (Annotated Figure C of Fig. 28), at least one of the grooves having outer edges (Annotated Figure C of Fig. 28) situated on the contour of circular overall shape of the angular sector (Annotated Figure C of Fig. 28, such that the angular sector is interrupted by the groove).
It would have been obvious to someone skilled in the art before the effective filing date to have modified the configuration of the envelope surface of Kemmerer to have at least two facets, at least two angular sectors with a contour of circular overall shape in section, and at least two grooves as taught by Gueret to allow for more areas for product to be held in the applicator. 
Re. Claim 13, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses the core (Fig. 1-2, label 12) comprising a distal end (Annotated Figure E of Fig. 1) which is situated on the longitudinal axis of a stem (Annotated Figure E of Fig. 1) to which the core is attached (Annotated Figure E of Fig. 1).

    PNG
    media_image5.png
    614
    397
    media_image5.png
    Greyscale

Annotated Figure E
Re. Claim 14, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses the core (Fig. 1-2, label 12) having a proximal end (Annotated Figure F of Fig. 1) intended to be fixed to a stem (Annotated Figure F of Fig. 1).

    PNG
    media_image6.png
    614
    397
    media_image6.png
    Greyscale

Annotated Figure F
Re. Claim 15, Kemmerer and Gueret teaches the brush of claim 1 and Kemmerer further discloses a packaging and application device (Fig. 1) comprising a container (Fig. 1, label 28) containing a product to be applied (Col. 3, lines 48-56).
Re. Claim 16, Kemmerer discloses brush (Fig. 1, label 10) for applying a product to the eyelashes and/or eyebrows (Abstract), comprising: 
a core (Fig. 1-2 and 4, label 12), that extends along a longitudinal axis (Fig. 1), and 
bristles (Fig. 1, labels 18 and 20) that are held by the core in a portion of the core bearing the bristles (Fig. 1-4), 
the bristles (Fig. 1, label 18) having free ends (Fig. 1, label 22) that define an envelope surface (Fig. 3 shows the cut path making the envelope surface; Col. 4, lines 34-41), 
the envelope surface (Fig. 3 and 9 shows the cut path making the envelope surface; Col. 4, lines 34-41) having at least one facet (Annotated Figure A of Fig. 9) and at least one groove (Annotated Figure A of Fig. 9), 
the at least one facet (Annotated Figure A of Fig. 9) extending along at least half the length of the portion of the core bearing the bristles (Fig. 8 and 10 shows that the cut path with contains the facets and grooves to extend more than half the length of the core containing the bristles), 
the at least one groove extending along at least half the length of the portion of the core bearing the bristles (Fig. 8 and 10 shows that the cut path with contains the facets and grooves to extend more than half the length of the core containing the bristles), 
the envelope surface being configured such that at least one facet and at least one angular sector with a contour of circular overall shape in section are successively encountered on moving around the longitudinal axis of the brush (Annotated Figure A of Fig. 9),
this angular sector comprising at least the at least one groove (Annotated Figure A of Fig. 9), said groove having outer edges situated on the contour of circular overall shape of the angular sector (Annotated Figure B of Fig. 9),
at least an angular section portion not having the at least one groove (Annotated Figure A of Fig. 9 wherein the angular section portion that is connected to the facet is does not comprise at least one groove as it connects to the facet), 
the at least one facet (Annotated Figure A of Fig. 9) being made by cutting the envelope surface (Col. 4, lines 34-41), 
wherein the at least one angular sector (Annotated Figure A of Fig. 9) comprises the at least one groove (Annotated Figure A of Fig. 9) comprising an angular sector with a contour of circular overall shape in section comprising a single groove (Annotated Figure A of Fig. 9), 
the brush comprising an alternation of facet(s) (Annotated Figure A of Fig. 9) and angular sector(s) with a contour of circular overall shape in section (Annotated Figure A of Fig. 9), 
However, Kemmerer is silent to the brush comprises two facets and at least two angular sectors, each angular sector comprising one or two grooves. Kemmerer does disclose that multiple paths can be cut and the paths denoted in the figures are examples of paths the brush may have in Col. 4, lines 63-67 and Col. 5, lines 1-6). 
Gueret discloses a mascara brush (Fig. 14) in the same field of endeavor comprising a core (Fig. 14, label 102), bristles (Fig. 14, label 103) wherein the bristles free end define an envelope surface (Abstract; Par. [0183]). Further the envelope surface comprises two facets (Annotated Figure C of Fig. 28) extending along at least half the length of the portion of the core (Fig. 34), at least two angular sectors with a contour of circular overall shape in section (Annotated Figure C of Fig. 28) and two grooves, each angular sector having one groove and a portion of the angular sector not having a groove, such that the portion is on either side of the groove (Annotated Figure C of Fig. 28) extending along at least half the length of the portion of the core (Fig. 34) to allow for more reservoir for product to be held in for application. 
It would have been obvious to someone skilled in the art before the effective filing date to have modified the configuration of the envelope surface of Kemmerer to have at least two facets, at least two angular sectors with a contour of circular overall shape in section, and at least two grooves as taught by Gueret to allow for more areas for product to be held in the applicator. 
Re. Claim 5, Kemmerer and Gueret discloses the brush of claim 16 and Gueret further discloses the angular sector comprising the at least one groove (Annotated Figure A of Fig. 9)and the at least one facet (Annotated Figure A of Fig. 9)are configured such that the envelope surface has, on moving around the longitudinal axis (X) of the core (Annotated Figure A of Fig. 9), an alternation of facet(s) and angular sector(s) (Annotated Figure A of Fig. 9)with a contour of circular overall shape in section comprising at least one groove (Annotated Figure A of Fig. 9).
Re. Claim 17, Kemmerer discloses brush (Fig. 1, label 10) for applying a product to the eyelashes and/or eyebrows (Abstract), comprising: 
a core (Fig. 1-2 and 4, label 12), that extends along a longitudinal axis (Fig. 1), and 
bristles (Fig. 1, labels 18 and 20) that are held by the core in a portion of the core bearing the bristles (Fig. 1-4), 
the bristles (Fig. 1, label 18) having free ends (Fig. 1, label 22) that define an envelope surface (Fig. 3 shows the cut path making the envelope surface; Col. 4, lines 34-41), 
the envelope surface (Fig. 3 and 9 shows the cut path making the envelope surface; Col. 4, lines 34-41) having at least one facet (Annotated Figure A of Fig. 9) and at least one groove (Annotated Figure A of Fig. 9), 
the at least one facet (Annotated Figure A of Fig. 9) extending along at least half the length of the portion of the core bearing the bristles (Fig. 8 and 10 shows that the cut path with contains the facets and grooves to extend more than half the length of the core containing the bristles), 
the at least one groove extending along at least half the length of the portion of the core bearing the bristles (Fig. 8 and 10 shows that the cut path with contains the facets and grooves to extend more than half the length of the core containing the bristles), 
the at least one groove (Annotated Figure A of Fig. 9) being narrower (Annotated Figure A of Fig. 9) than the at least one facet (Annotated Figure A of Fig. 9), and 
the envelope surface (Fig. 3 and 9 shows the cut path making the envelope surface; Col. 4, lines 34-41) being configured such that at least one facet (Annotated Figure A of Fig. 9) and at least one angular sector with a contour of circular overall shape in section (Annotated Figure A of Fig. 9) are successively encountered on moving around the longitudinal axis of the brush (Annotated Figure A of Fig. 9), 
the angular sector (Annotated Figure A of Fig. 9) comprising the at least one groove (Annotated Figure A of Fig. 9), said groove (Annotated Figure A of Fig. 9) having outer edges (Annotated Figure B of Fig. 9) situated on the contour of circular overall shape of the angular sector (Annotated Figure B of Fig. 9), 
the at least one facet (Annotated Figure A of Fig. 9) being made by cutting the envelope surface (Col. 4, lines 34-41), 
the brush comprising an alternation of facet(s) (Annotated Figure A of Fig. 9) and angular sector(s) with a contour of circular overall shape in section (Annotated Figure A of Fig. 9), 
However, Kemmerer is silent to the brush comprises two facets and at least two angular sectors, each angular sector comprising one or two grooves. Further Kemmerer is silent to the at least one groove comprises at least two grooves extending along at least half the length of the portion of the core bearing the bristles and that each of the at least two grooves having two outer edges situated on the contour of circular overall shape in section of the at least one angular sector. Kemmerer does disclose that multiple paths can be cut and the paths denoted in the figures are examples of paths the brush may have in Col. 4, lines 63-67 and Col. 5, lines 1-6). 
Gueret discloses a mascara brush (Fig. 14) in the same field of endeavor comprising a core (Fig. 14, label 102), bristles (Fig. 14, label 103) wherein the bristles free end define an envelope surface (Abstract; Par. [0183]). Further the envelope surface comprises two facets (Annotated Figure C of Fig. 28) extending along at least half the length of the portion of the core (Fig. 34), at least two angular sectors with a contour of circular overall shape in section (Annotated Figure C of Fig. 28) and two grooves, each angular sector having a groove for a total of two (Annotated Figure C of Fig. 28, see 112 rejection above regarding how this limitation is being interpreted) extending along at least half the length of the portion of the core (Fig. 34) to allow for more reservoir for product to be held in for application. 
It would have been obvious to someone skilled in the art before the effective filing date to have modified the configuration of the envelope surface of Kemmerer to have at least two facets, at least two angular sectors with a contour of circular overall shape in section, and at least two grooves wherein each of the at least two grooves comprise two outer edges as taught by Gueret to allow for more areas for product to be held in the applicator. 
(As Best Understood) Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmerer (US 5595198 A) in view of Gueret (US 20070079845 A1) and Gueret (FR 2991560 A1; See Machine Translated Version Titled as “FR_2991560_A1_translated” and herein denoted as “Gueret ‘560”).
	Re. Claim 9, Kemmerer and Gueret ‘845 discloses the brush of claim 1 but is silent to the two outer edges of the at least one groove are spaced apart from one another by a distance of between 0.2 mm and 5 mm. 
Gueret ‘560 discloses a brush (Fig. 1, label 10) for applying a product to the eyelashes and/or eyebrows (Par. [0001]), comprising: 
a core (Fig. 1, label 11), that extends along a longitudinal axis (Fig. 1), and 
bristles (Fig. 1, label 12) that are held by the core in a portion of the core bearing the bristles (Fig. 1), 
the bristles (Fig. 1, label 12) having free ends that define an envelope surface (Fig. 1, label E is the envelope surface; Abstract discloses that the bristles have free ends that define an envelope surface), 
the envelope surface (Fig. 1, label E) having at least one facet and at least one groove (See Annotated Figure G of Fig. 5i wherein Fig. 5a-5o discloses various envelope surfaces with different combinations of facets and grooves), 
the at least one groove comprising two outer edges (See Annotated Figure H of Fig. 5i) 
spaced apart from one another by a distance of between 0.2 mm and 5 mm (Par. [0021] discloses that the width b of the notches (17) which is being interpreted as the equivalent to applicant’s groove can be between 0 to 3 mm and preferably 0.5 mm to 1.5 mm which is found to be within the range claimed by applicant) to provide a finer tuned application of product to the eyelashes.
It would have been obvious to someone skilled in the art before the effective filing date to have modified the spacing of the outer edges of Kemmerer and Gueret ‘845 to be that of Gueret ‘560 to allow for fine tuned application of product to the eyelash. 

    PNG
    media_image7.png
    457
    733
    media_image7.png
    Greyscale

Annotated Figure AG

    PNG
    media_image8.png
    412
    467
    media_image8.png
    Greyscale

Annotated Figure H

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/2/2022